Citation Nr: 1734142	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-26 093	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of VA benefits, including death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to June 1982.  He died in March 2012.  The appellant asserts she is the Veteran's surviving spouse.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), Pension Management Center.

In December 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. The appellant and the Veteran married in August 1978 and were legally divorced in December 1999; the Veteran died in March 2012.

2. Following their December 1999, the Veteran and the appellant did not thereafter remarry each other, or otherwise hold themselves out as husband and wife.


CONCLUSION OF LAW

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits, including death pension benefits.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.102 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant and the Veteran were married in August 1978.  They divorced in December 1999.  Thereafter, the Veteran married another woman in August 2004.  The Veteran died in March 2012. 

The appellant asserts that she should be recognized as the Veteran's surviving spouse and granted entitlement to death pension benefits or Dependency and Indemnity Compensation (DIC) benefits.  She asserts that the December 1999 divorce decree was invalid, and, thus, she remained legally married to the Veteran at the time of his death.  She indicated that she never signed any divorce papers and the Veteran was able to divorce her by default. 

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. §3.50(a) (2016).  Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2016). 

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2016). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a) (2016).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b) (2016).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2016). 

The record includes an official divorce decree establishing that the appellant and the Veteran divorced in December 1999.  There is no evidence of record establishing that the appellant and the Veteran were married at the time of his death in 2012.  The appellant provided lay evidence that the December 1999 divorce decree was invalid, and, thus, she remained legally married to the Veteran at the time of his death.  During the December 2016 Board hearing, the appellant testified that although the divorce decree listed her residence in the state of Missouri, she never lived in that state.  The appellant also testified that she lived with the Veteran in California and that he disappeared sometime between 2000 and 2002 while they were living in Colorado.  Additionally, the appellant testified that she did not have contact with the Veteran from the time he disappeared until his death.  

The appellant also submitted a July 1999 Petition for Dissolution of Marriage.  Importantly, the July 1999 Petition lists an address for the appellant showing she resided in the state of Colorado and that she could be served with process by certified mail at that address.  The appellant additionally submitted two birth certificates dated in May and October 1999 and issued by the state of Colorado and four baptism certificates each noting they occurred in Colorado.  Accordingly, the evidence establishes that the divorce proceedings recognized the appellant resided in Colorado as evidenced by the July 1999 Petition for Dissolution of Marriage.  

Additionally, the record contains a February 2006 Declaration of Status of Dependents that lists PC as the Veteran's spouse, and additionally lists the appellant as a prior spouse with December 1999 listed as the date of divorce.  Further, in a January 2016 letter from the Pension Management Center, the appellant was requested to submit a statement from the Missouri County that issued the divorce decree verifying that a divorce between her and the Veteran was never finalized.  The appellant was further requested to provide three statements (one from her and two from impartial third parties) as to the following: all dates and places where she and the Veteran lived together during any period of separation prior to the Veteran's death; a statement of whether or not the appellant and the Veteran intended to live together again; any attempt to resolve or settle problems; and the amounts and dates of the Veteran's contribution to the appellant's support during each period of separation.  The Board notes that the appellant has not submitted any of the requested statements or information.  

While the appellant asserts she never signed the divorce papers and the Veteran obtained the divorce by default, the divorce judgment is of record and does not appear to be invalid.  The divorce was recognized by the state of Missouri, as demonstrated by the granting of the Veteran's a marriage license for marriage to another woman.

The law clearly requires that a surviving spouse be married to the Veteran at the time of his death in order to be considered the surviving spouse.  As the appellant was not married to the Veteran at the time of his death, the appellant is not the Veteran's surviving spouse for the purpose of establishing entitlement to certain VA benefits.  38 C.F.R. §§ 3.1(j), 3.50. 

Although there are exceptions to the requirement that an appellant have lived continuously with a veteran from the time of the marriage to the time of that veteran's death, these exceptions only apply in instances where a veteran and an appellant were still legally married at the time of the veteran's death.  See 38 C.F.R. § 3.53 (2016).  There is no exception to the requirement that an appellant have been married to a veteran at the time of the veteran's death in order to be considered a surviving spouse.  Thus, under the general definition of a surviving spouse, once the claimant became divorced from the Veteran, she no longer can meet the criteria to achieve the status of a surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

No legal exception is applicable that would allow the Appellant to receive benefits.  She does not assert, nor does the evidence show, that that she and the Veteran had, after the divorce, held themselves out as husband and wife.  Lastly, the Board notes that following their divorce, the Veteran and Appellant lived in separate states.   Therefore, the Board need not consider whether the elements of common law marriage are applicable in this case.

The Board is deeply sympathetic to the Appellant.  However, where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board therefore has no alternative but to deny the Appellant's claim as she does not meet the legal criteria to establish status as the Veteran's surviving spouse for purposes of VA benefits.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to recognition of the appellant as the surviving spouse for purposes of establishing eligibility for VA benefits, including death pension benefits, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


